Morton, J.
The only question in this case is whether the policy of insurance was rightly admitted as tending to show that the defendants were partners or were jointly liable. It is not contended that, if admissible for that purpose, the fact, that it was inadmissible for the purpose of showing that the defendants were insured, rendered it incompetent. The policy was what is called a liability insurance policy; that is, a policy insuring against loss from damages on account of injury or death suffered by employees of the insured. The defendants are jointly named in the policy as the insured, and are described as jointly engaged in the business of carpenters, and they jointly agree to pay the premium. The application was not signed by them, but by one Charles F. Wilson. There was no evidence in regard to his authority, and no evidence, meaning, of course, no direct evidence, except the application showing at whose solicitation the policy was issued. In order to render the policy admissible against the defendants it was necessary that it should appear or that there should be evidence tending to show that it was procured by them or by their authority, or that, if they did not apply for it, or authorize Wilson to do so, that they had ratified what he had done by accepting the policy and electing to hold under it. The bill of exceptions recites that “ No question was made but that the policy had been duly executed and delivered and was still in force” at the time of the trial. This must mean “ duly delivered ” to the persons named in it as the insured, that is, to the defendants. The exceptions also recite that “ The policy was produced in court by the counsel for the defendants at the request of the counsel for the plaintiff, but it did not appear which, if either, of the defendants had or had had custody of the policy, or which, if either, of the defendants produced it to the counsel for the defendants.” The natural inference from the production of the policy by the counsel for the defendants would be that it was in their possession and belonged to them. This inference would be strengthened rather than weakened by the absence of anything tending to show which, if either, of the defendants had the custody of it and which, if either, produced it to their counsel. The statements to which we have thus referred in the bill of exceptions, when taken in connection with the policy itself, plainly warranted *472a finding that it belonged to and was held by the defendants jointly. That being so, it was clearly competent for the purpose for which it was admitted, which was solely on the issue whether the defendants were partners or were jointly liable.

Exceptions overruled.